Citation Nr: 1438733	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Board denied, in pertinent part, the Veteran's claim of service connection for hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the Veteran, through his attorney, and VA's Office of General Counsel (OGC), vacating that portion of the Board's March 2011 decision which had denied the Veteran's service connection for hepatitis C and remanding this claim to the Board for further proceedings consistent with the Joint Motion.

In April 2014, the Veteran submitted additional evidence with a signed waiver of RO jurisdiction in the first instance.  As such, this evidence properly may be considered by the Board.  See 38 C.F.R. § 20.1304 (2013).

A review of the Veteran's Virtual VA electronic paperless claims file revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred hepatitis C during active service.  He specifically contends that in-service injections with an air gun injector caused or contributed to his current hepatitis C.  Having reviewed the record evidence, and because it is bound by the Court's January 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before this claim can be adjudicated on the merits.

In the Joint Motion, both parties argued that VA had not made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim for benefits.  See also 38 U.S.C.A. § 5103A(1); 38 C.F.R. § 3.159(c)(2).  Both parties noted in the Joint Motion that VA had not associated an April 2010 expert medical opinion with the Veteran's claims file.  Both parties also argued that the Board had relied on the results of an inadequate August 2010 expert medical opinion in its decision denying the Veteran's service connection claim for hepatitis C.

A review of the Veteran's claims file shows that the Board had obtained an expert medical opinion in February 2010 regarding the contended etiological relationship between the Veteran's hepatitis C and active service.  The clinician who provided this opinion found that there was insufficient data in the medical record to judge when the viral infection was acquired and the mild changes seen in the Veteran's liver biopsy and the time that the Veteran had remained asymptomatic suggested that the hepatitis C infection was not acquired while on active duty.  The Board found this opinion to be inadequate and requested that the February 2010 examiner provide an addendum addressing whether it was at least as likely as not that the Veteran's current hepatitis C was related to active service or any incident of service, to include his claimed in-service injections with jet injectors.  Apparently, as indicated in a subsequent expert medical opinion request and the March 2011 Board decision, a medical expert concluded in an April 2010 opinion that the Veteran's hepatitis C was as least as likely as not related to active service or any incident of such service, to include his claimed in-service injections with jet injectors.  No rationale was provided for the April 2010 opinion.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the inadequacy of the April 2010 opinion, the Board then requested a second expert medical opinion.  That opinion was received in August 2010 and concluded that the Veteran's hepatitis C was less likely than not related to the Veteran's military service.  The rationale for the August 2010 opinion was that the length of time that the Veteran was asymptomatic along with the fact that the Veteran had a history of alcohol abuse did not support a timeline of infection with onset in military service.  The August 2010 examiner further provided that, had the Veteran been infected in service and subsequently engaged in a history of alcohol abuse, his liver would show worse signs than currently reflected and his symptoms of cirrhosis would have appeared much sooner.  The Board finds that the August 2010 opinion is fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As noted, in March 2011, the Board denied the Veteran's claim of service connection for hepatitis C, citing the results of the August 2010 opinion as well as the previous opinions of record without having associated the April 2010 opinion with the Veteran's claims file.

On appeal to the Court, both parties to the Joint Motion argued that the April 2010 opinion must be associated with the claims file prior to adjudication of the Veteran's service connection claim for hepatitis C.  Both parties also argued that the August 2010 opinion was insufficient because the examiner did not reconcile that negative opinion with his prior positive opinion.   Both parties argued further that another VA examination was necessary to reconcile the apparent conflict in the April 2010 and August 2010 opinions.

The Veteran subsequently submitted a March 2014 private examination which found that his hepatitis C was at least as likely as not related to active service.  In this opinion, the examiner found that it was plausible that the Veteran could have contracted hepatitis C in service via jet injectors as there is medical literature suggesting this could be a viable pathway and such use was discontinued by the U.S. Department of Defense and the Coast Guard in 1997 based on such concerns.  The March 2014 examiner also found that associating the Veteran's admitted alcohol abuse with hepatitis C is entirely speculative.  The  March 2014 examiner did not address the fact (pointed out by the August 2010 opinion) that the combination of alcohol abuse and a hepatitis C infection since service would have shown more pronounced damage to the liver than evidenced by the Veteran's current liver biopsy.  As such, and after applying the law to the facts, the Board finds the March 2014 opinion inadequate for purposes of resolving the issue of whether the Veteran's hepatitis C is related to active service.  See also Marrero v. Gober, 14 Vet. App. 80, 81 (2000) (recognizing that the application of law to fact is reviewed under the deferential "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law" standard).  As the Supreme Court has held, a decision by the trial court whether to receive or exclude evidence is reviewed under the abuse of discretion standard.  General Elec. Co. v. Joiner, 522 U.S. 136, 141-42, 118 S. Ct. 512 (1997).  Although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself.") (emphasis added).  Under this standard of review, a decision that certain medical evidence is not competent on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42 (decision on whether to admit or exclude evidence is abuse of discretion if it is "manifestly erroneous").  

In summary, and because it is bound by the Court's January 2014 Order granting the Joint Motion, the Board finds that, on remand, the AOJ must attempt to obtain the results of the April 2010 expert medical opinion and associate it with the Veteran's claims file.  Pursuant to the Court's January 2014 Order granting the Joint Motion, the Board also finds that, on remand, the Veteran should be provided with a new VA examination in order to reconcile the discrepancies in the prior expert medical opinions dated in 2010.  In this regard, the examiner should be asked to opine whether it is as least as likely as not that the Veteran's current hepatitis C is related to active service or any incident of service, to include his claimed in-service injections with jet injectors.  This examiner should address whether it is possible, to a degree of medical certainty, that the Veteran's liver could have not sustained as much damage as expected of someone who had hepatitis C that was asymptomatic for nearly 30 years with a history of alcohol abuse.  The examiner also should discuss the apparent discrepancy in the findings of the April 2010 and August 2010 expert medical opinions and attempt to reconcile them, if possible.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C since his service separation.  Advise the Veteran not to resubmit any records previously sent to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  A copy of the April 2010 expert medical opinion from Dr. H. T. must be obtained and associated with the claims file.  Any efforts to obtain this opinion should be documented in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible, to include his reported risk factors for hepatitis C.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C, if diagnosed, is related to active service or any incident of service, to include his claimed in-service injections with air gun injectors.  The examiner also is asked to opine whether it is possible, to a degree of medical certainty, that the Veteran's liver could not have sustained as much as damage as expected of someone who had hepatitis C that was asymptomatic for nearly 30 years with a history of alcohol abuse.  The examiner further is asked to review the April 2010 and August 2010 opinions and reconcile the apparent conflict in these opinions concerning the contended etiological relationship between the Veteran's hepatitis C and active service, to the extent possible.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred hepatitis C during active service, including as a result of being injected with air gun injectors.  The examiner also is advised that the lack of in-service complaints of or treatment for hepatitis C is not persuasive evidence that it did not occur during active service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Once the examination is completed, review the examination report to ensure that it is in compliance with the directives of this remand.  If the examination report is deficient in any manner, then the AMC must take necessary corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

